EXHIBIT 10.9.1

THIRD AMENDMENT

SPECTRA ENERGY CORP EXECUTIVE SAVINGS PLAN

THIS THIRD AMENDMENT (“Amendment”) is made this 8th day of December, 2009, by
Spectra Energy Corp, a Delaware corporation (the “Company”), and amends the
Spectra Energy Corp Executive Savings Plan originally executed by the Company
and effective as of December 18, 2006 (the “Plan”).

The Plan is hereby amended effective as of January 1, 2010, as follows:

1. Section 2.17 is hereby deleted in its entirety and replaced with the
following new Section 2.17:

2.17 “Incentive Plans” shall mean the executive incentive compensation or bonus
plans sponsored by the Company which are designated as “Incentive Plans” by the
Committee from time to time, and shall include, without limitation, the Spectra
Energy Corp Short Term Incentive Plan, and any special bonuses that are both
earned and paid during a Plan Year.

2. The following new Section 2.29 is added:

2.29 “Maximum RSP Deferral Limitation” shall mean the maximum amount of before
tax contributions that may be contributed to the RSP under Section 402(g) of the
Code for a Plan Year, plus, to the extent applicable to the Participant, the
maximum amount of “catch-up” contributions that may be contributed to the RSP
under Section 414(v) of the Code for the Plan Year.

3. The following new Section 2.30 is added:

2.30 “ESP Eligible Earnings” shall mean “Eligible Earnings” (as such term is
defined in the RSP), but determined without regard to the compensation
limitation under Section 401(a)(17) of the Code, plus any Base Pay deferrals and
Incentive Plan deferrals pursuant to Sections 4.1 4.2, and 4.2A.

4. The following new Section 2.31 is added:

2.31 “Automatic Deferral Compensation” shall mean an amount equal to: (i) the
Maximum RSP Deferral Limitation for a Plan Year, divided by (ii) the “Maximum
Matching Contribution Percentage” (as such term is defined in the RSP) for such
Plan Year.

5. The following new Section 2.32 is added:

2.32 “Transition Year” shall mean the Plan Year preceding the Plan Year for
which a Participant first elects to make the Automatic Deferral Election under
Section 4.2A.

6. The following new Section 2.33 is added:

2.33 “Automatic Deferral Election Date” shall mean the last day of the second
Plan Year preceding the Plan Year to which a Participant’s Automatic Deferral
Election applies. For example, the Automatic Deferral Election Date applicable
to an Automatic Deferral Election for the 2011 Plan Year is December 31, 2009.

7. The following new Section 2.34 is added:

2.34 “Automatic Deferral Election” shall mean the deferral election made by a
Participant pursuant to Section 4.2A.

 

1



--------------------------------------------------------------------------------

8. Section 4.2 is hereby deleted in its entirety and replaced with the following
new Section 4.2:

4.2 Incentive Plan Deferrals. Each eligible Participant may irrevocably elect to
defer in accordance with the terms of this Plan, a percentage up to 50% (such
percentage to be a multiple of 1%) of the amount payable with respect to a Plan
Year to such Participant as an award under any Incentive Plans. If the
Participant has been specifically authorized by the Committee, 50% in the prior
sentence shall be replaced with 90%. The Committee may, in its discretion,
provide the Participant with separate deferral elections with respect to one or
more such Incentive Plans. Such election must be made by the Participant not
later than the applicable Election Date and shall apply to any Incentive Plan
payments with respect to an Incentive Plan performance period ending with or
within the Plan Year. Such amounts will be credited to the Participant’s Account
as of the dates that award amounts under the Incentive Plans become payable.
Notwithstanding the above provisions of this Section 4.2, no deferral election
may be made by a Participant with respect to any stock option, restricted stock
award, or stock appreciation right.

9. The following new Section 4.2.A is added:

4.2.A Automatic Deferral Election. Effective for Plan Years beginning on and
after January 1, 2011, in lieu of making separate elections for Base Pay and
Incentive Plan Awards under Sections 4.1 and 4.2, a Participant may elect to
contribute to the Plan an amount equal to: (i) the “Maximum Matching
Contribution Percentage” (as such term is defined under the RSP), multiplied by
(ii) the excess of Eligible Earnings over Automatic Deferral Compensation. Such
Automatic Deferral Election must be made by the Participant by not later than
the applicable Automatic Deferral Election Date, or if later, within 30 days
after a Participant is designated as eligible to participate in the plan under
Section 3.1. Notwithstanding the foregoing, with respect to the Transition Year,
the Participant may also make an election with respect to Base Pay and Incentive
Plan Awards in accordance with Sections 4.1 and 4.2. For example, if a
Participant first makes an Automatic Deferral Election for the 2011 Plan Year,
the Participant may also make an election with respect to Base Pay and Incentive
Plan Awards with respect to the 2010 Plan Year in accordance with Sections 4.1
and 4.2.

10. Section 4.5 of the Plan is hereby deleted in its entirety and replaced with
the following new Section 4.5:

4.5 Retirement Savings Plan – Excess Matching Contribution. The Company
maintains the RSP, pursuant to which Employees are permitted to make before tax
contributions with respect to which the Company makes certain matching
contributions, based on the Employee’s deferral election. It is the Company’s
intention to provide matching contribution credits under this Plan to the
Account of any Participant for whom matching contributions have been limited
under the RSP due to (i) the application of Section 401(a)(17) of the Code,
(ii) the application of Section 402(g) of the Code or (iii) the application of
Section 415 of the Code; provided, however, that such Participant makes before
tax contributions to the RSP in an amount not less than the Maximum RSP Deferral
Limitation for the Plan Year. Accordingly, as of the last day of each Plan Year,
such Participant’s Account shall receive a matching contribution credit equal to
the amount, if any, by which the lesser of the amounts in subparagraph (a) or
(b) below, exceeds the amount in subparagraph (c) below:

(a) The “Maximum Matching Contribution Percentage” (as such term is defined in
the RSP) multiplied by the Participant’s ESP Eligible Earnings for the Plan
Year.

(b) The Participant’s Before Tax Elective Deferrals under the RSP for the Plan
Year, plus the Participant’s Base Pay deferrals and Incentive Plan deferrals
credited to the Participant’s Account during the Plan Year pursuant to Sections
4.1, 4.2 and 4.2A.

(c) The Matching Contribution credited to the Participant’s account under the
RSP for the Plan Year.

 

2



--------------------------------------------------------------------------------

(d) The Company may, from time to time, in its sole discretion, direct that a
special credit in such amount as the Company shall determine be made to a
specified Participant’s Account in order to (i) mitigate an unintended shortfall
in matching contribution credit, or (ii) to implement provisions of an
employment agreement. A special credit may be awarded subject to such vesting
requirement as the Company shall determine (provided that upon a Change in
Control, any special credit shall become vested if the affected Participant has
not previously incurred a Termination of Employment) and, notwithstanding any
provision of this Plan to the contrary, to the extent any such special credit
has not become vested, it shall not be paid under the Plan.

11. Section 4.6 is deleted in its entirety and replace with the following new
Section 4.6:

4.3 Elections. An election to make Base Pay deferrals or Incentive Plan
deferrals pursuant to Sections 4.1, 4.2 and 4.2A will remain in effect until
revoked, except that no revocation will be effective unless it is made, in the
case of Base Pay deferrals, prior to the beginning of the Plan Year to which it
relates, or in the case of Incentive Plan deferrals, prior to the applicable
Election Date. An election to make deferrals of stock awards pursuant to
Section 4.3 or dividend equivalent deferrals pursuant to Section 4.4 cannot be
revoked.

12. Section 7.3(b) of the Plan is hereby amended to delete the first paragraph
thereof in its entirety and replace it with the following new paragraph:

(b) Term Payments. Payments on a monthly basis over a term of years, which shall
be either 3 years or 10 years, as follows: The Company will determine the amount
of the Participant’s Account on the Valuation Date, and as of the last day of
each Plan Year thereafter. The Participant will receive on the last business day
of each month during the term, beginning with the last day of the month
following the Valuation Date, an amount determined pursuant to the following
formula:

13. Section 7.3(b) is further amended to add the following new paragraph to the
end thereof:

Notwithstanding the foregoing, if a Participant has previously elected to
receive payment of his Account on a monthly basis over a period of 15 years and
has commenced payment of his Account pursuant to such election as of
December 31, 2009, the Participant shall continue to receive payment of his
Account on a monthly basis for the remainder of such 15-year period. If the
Participant has previously elected to receive payment of his Account on a
monthly basis over a period of 15 years and has not yet commenced payment of his
Account pursuant to such election as of December 31, 2009, the Participant shall
be permitted to retain such election, but in the event that the Participant
makes a subsequent election, only the forms of benefit payment set forth in the
first paragraph of this Section 7.3(b) are available.

14. The following new Section 7.3(e) is added:

(e) Default Form of Payment. If a Participant fails to timely elect a payment
option in accordance with this Section 7.3, the Participant’s Account will be
paid to the Participant in a single lump sum on the last business day of the
month following the month in which Termination of Employment occurs, subject to
Section 7.3(d).

As amended hereby, the Plan is hereby ratified and confirmed and shall remain in
full force and effect.

[Signature page follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has adopted and executed this Third Amendment
this 8th day of December, 2009, to be effective as of January 1, 2010.

 

SPECTRA ENERGY CORP By:   /s/    Dorothy M. Ables         Name:   Dorothy M.
Ables Title:   Chief Administrative Officer

 

4